—Order unanimously affirmed without costs. Memorandum: In this custody dispute between the infant’s grandmother (petitioner) and the infant’s aunt and uncle (respondents), Family Court properly awarded respondents custody of the infant pursuant to a voluntary custodial arrangement made by the mother, who was estranged from petitioner and fearful that petitioner would limit her contact with the infant. Petitioner, who has custody of the mother’s other children, instituted this proceeding to unite the infant with her siblings. A parent has a fundamental constitutional right to make a decision of this nature (see, Troxel v Granville, 530 US 57, 65-66), and courts may not interfere with such a decision in the absence of extraordinary circumstances (see, Matter of Bennett v Jeffreys, 40 NY2d 543, 545-546). “Examples of cause or necessity permitting displacement of or intrusion on parental control would be fault or omission by the parent seriously affecting the welfare of a child, the preservation of the child’s freedom from serious physical harm, illness or death, or the child’s right to an education, and the like” (Matter of Bennett v Jeffreys, supra, at 546). Petitioner failed to establish that the separation of the infant from her siblings will seriously affect the infant’s welfare, particularly in view of the fact that respondents are committed to fostering a relationship between the infant and her siblings. (Appeal from Order of Chautauqua County Family Court, Hartley, J. — Custody.) Present— Green, J. P., Pine, Wisner, Kehoe and Balio, JJ.